©M EMQVMMM Document 12 Flta:lécm/Am/zvaa P§gigei m 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO
(For Cases Initially Assigned to District Judge)

David M. Grant )
) Case No. l:lS-cv-004ll-BLW
Plaintiff, )
)
)
vs. § NOTICE OF AVAILABILITY OF A
) UNITED STATES MAGISTRATE
) JUDGE AND CONSENT FORM
Benjamin Key §
Defendant §
)

 

In accordance with 28 U.S.C. § 636(0), Fed. R. Civ. P. 73, and District of Idaho General Order No.
324, you are notified that a United States Magistrate Judge of this District Court is available to exercise the
Court's jurisdiction and to conduct any or all proceedings in this case, including a jury or non-jury trial, and
entry of a final judgment. Exercise of this jurisdiction by a United States Magistrate Judge is available only
if all parties file a written consent, a copy of which is included in this notice.

To ensure the efficient handling of this case, counsel who desire to consent to the assignment of this
case to a Magistrate Judge should return this form within 60 days of receipt to the Clerk of Court in pdf
format to Ms_enj§__l¢u§_go_ml§_ggy. The parties also may file a joint consent, similar to a stipulation, before
or after receiving this Notice. If you are a pro se litigant, you may mail this form to the following address:
U.S. District Court, 550 W. Fort St. Room 400, Boise, ID 83724. The Clerk of Court will take reasonable
steps to ensure voluntariness and confidentiality of the consent process. Any party may, without adverse
substantive consequences, Withhold consent, which will require that a District Judge enter all final orders in
the case. The Clerk of Court will keep custody of all consent to proceed forms under seal until it is
determined whether all parties have consented to proceed before a Magistrate Judge. If consents are not
received from all parties, the case will remain with a District Judge. If all parties decide to consent to have
the case reassigned to a Magistrate Judge after the Rule 16.1 scheduling conference, the District Judge may
decide not to permit reassignment if it would not be an appropriate use of judicial resources.

An appeal from a judgment entered by a United States Magistrate Judge will be directly to the United
States Court of Appeals for the Ninth Circuit in the same manner as an appeal from any other judgment of
this District Court. 28 U.S.C. § 636(0); Fed.R.Civ.P. 73.

CONSENT TO THE EXERCISE OF JURISDICTION
BY A UNITED STATES MAGISTRATE JUDGE

In accordance with provisions of 28 U.S.C. § 636(0) and Fed. R. Civ. P. 73, the undersigned party to
this case consents to have a United States Magistrate Judge conduct any and all proceedings in this case,
including the trial, and order the entry of a final judgment.

 

 

_Parly Represeiiled \ jignature _ _ _ __ Date
"_1»)[(;` ____`__i______§_.§; $,_~c¢./.L,h.__;_{:-__K… lz_ ":l, 513
. ___ J ,_

 

